FILED
                            NOT FOR PUBLICATION                              JAN 19 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JEFFRY IAN COOK,                                  No. 08-16525

               Petitioner - Appellant,            D.C. No. 2:06-cv-00869-ALA

  v.
                                                  MEMORANDUM *
THOMAS CAREY, Warden;
ATTORNEY GENERAL OF THE STATE
OF CALIFORNIA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Arthur L. ALARCÓN, Circuit Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       California state prisoner Jeffry Ian Cook appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cook contends that the Board of Prison Hearings’s 2004 decision finding

him unsuitable for parole is not supported by some evidence and was otherwise

improper. The only right at issue in the parole context is procedural, and the only

proper inquiry is what process the inmate received, not whether the state court

decided the case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 862-63 (2011)

(per curiam). Because Cook raises no procedural challenges, we affirm.

      AFFIRMED.




                                                                              08-16525